Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/572,194 is being allowed since the closest prior art references to Marcotte et al (WO 2012/178023) and Hesselberth (WO 2013/112745) fail to teach or fairly suggest methods for identifying a sequence of a polypeptide comprising labeling a first amino acid in the polypeptide with a first label followed by labeling a second amino acid in the polypeptide with a second label, immobilizing the polypeptide to a support, removing at least one amino acid from the polypeptide, detecting a signal or a signal change associated with the first label or the second label from the polypeptide after the at least one amino acid is removed from the polypeptide, and identifying at least a portion of the sequence of the polypeptide using at least one of the signal or the signal change, wherein the polypeptide is contacted with the first label before it is contacted with the second label, the first amino acid has greater nucleophilicity than the second amino acid, and wherein either 1) the first amino acid is cysteine and the second amino acid is lysine, 2) the first amino acid is cysteine and the second amino acid is glutamic acid and aspartic acid, or 3) the first amino acid is tyrosine and the second amino acid is glutamic acid and aspartic acid. Both references to Marcotte et al and Hesselberth fail to teach when the first amino acid is labeled relative to the second amino acid, and fail to teach of the specific labeling orders of the specific first and second amino acids as recited in independent claims 10, 40 and 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 23, 2021